DETAILED ACTION
This communication is in response to the claims filed on 07/17/2020.
Application No: 16/932,565.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Claims 12-22 (Group II)  for prosecution by Phone interview on 08/02/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
i. Claims 1-11 (Group I) are based on a method for authenticating a user signing an electronic document classified in the CPC class G06V 40/30 (namely, Writer recognition; Reading and verifying signatures and based only on signature image, e.g. static signature recognition).
ii. Claims 12-22 (Group II) are based on to permit a signature to be placed on the display of said each device classified in the CPC class G06F 16/93 (Document management systems and Retrieval from the web). 
III. 	Inventions (i) and (ii) are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). 
In the instant application the different inventions are distinct from each other because of the following reasons: 
Invention (i) deals with authenticating a user signing an electronic document; and 
invention (ii) deals with permit a signature to be placed on the display of said a pair of the devices.
IV. Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different modes or operation, different functions, or different effects, restriction for examination purposes as indicated is proper.
During a telephone conversation with Mr. Steven Leach on 08/02/2022 a provisional election was made without traverse to prosecute the invention of Group (II), Claims 12-22. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-11 (Group I) are withdrawn from further consideration by the examiner, as per 37 CFR 1.142(b), as being drawn to a non-elected invention. 


 Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (US 9176942 B1) in view of Wu-Yu-Jen et al. (US 20150012812 A1). 

Regarding claim 12, McLaughlin teaches a system for use with a document ([col 1, lines 63-67], Fig. 1, Fig. 2, e.g. A system and method is described herein for editing one or more electronic documents synchronized among multiple electronic devices. The electronic devices may include mobile devices having a touch screen display to capture edits to the electronic document (i.e. a system for use with a document)), the system comprising: 
a pair of devices, each device: having a display; being configured to receive the document ([col 2, lines 1-5], Fig. 1, Fig. 2, e.g. Edits to the electronic document can be received and updated in real time in the displays on all synchronized devices (i.e. a pair of devices configured to received and display the document. [col 4, lines 14-20] the embodiments described herein provide for a real-world signing experience and ease of use on any mobile electronic device. In one example, the embodiments described herein allow an electronic document to be downloaded and concurrently displayed on the computer system and mobile device, or multiple computer systems and/or mobile devices. The electronic document can then be signed using the touch screen of a mobile device. Edits to the electronic document on the mobile device can be communicated to the computer system transparently from the mobile device perspective. The novel architecture described herein is adapted to facilitate synchronization between the computer system and mobile device, or multiple computer systems and/or mobile devices)); and, 
in use, being in receipt of the document ([col 1, lines 66-67], e.g. Edits to the electronic document can be received and updated in real time ): 
the pair of devices being configured to cause the document to appear simultaneously on the displays ([col 2, lines 2-7], e.g. In one embodiment, the edits to the electronic document include a handwritten signature from a signer of the electronic document. The handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real time to simulate a real-world experience of signing a paper document with multiple witnesses (i.e. the pair of devices show the document simultaneously on the displays));
 each device being configured: when the document appears simultaneously on the displays ([col 2, lines 8-13] , e.g. Edits to the electronic document made at a first device can be reflected in real time in a display of the electronic document on a second device and edits to the electronic document on the second device can be reflected in real time in a display of the first device (i.e. the document appears simultaneously on the displays). 

McLaughlin teaches that a user mobile device with a mechanism to facilitate a handwritten signature of the signer, whether that signature be entered using a touch screen or future device with equivalent functionality. The signer needs only be able to provide a hand-written signature using a finger, stylus, or equivalent device. However, McLaughlin differs from the claimed invention in not specifically and clearly describing wherein 
to permit a signature to be placed on the display of said each device such that, when a signature is placed upon the display of one of the pair of devices, the signature appears on the display on the one of the pairs and on the display of the other of the pair.

However, in the analogous field of endeavor, Wu-Yu-Jen teaches wherein to permit a signature to be placed on the display of said each device ([0009], Fig. 1, e.g. The electronic device (i.e. first device of the pair of devices) includes a touch screen and a dynamic image capturing module. The method includes the following steps: [0010] (a) providing, by the web server, a webpage to be displayed on the touch screen of the electronic device, the webpage including a signature area (i.e. signature pad to permit a signature to be placed on the first device)),
such that, when a signature is placed upon the display of one of the pair of devices, the signature appears on the display on the one of the pairs and on the display of the other of the pair ([0011], Fig. 2-Fig. 5, e.g. (b) receiving, by the web server (i.e. second device of the pair of devices), a dynamic image and a representative signal of a handwritten signature from the electronic device (i.e. first device of the pair of devices), the representative signal being embedded with a markup language, the handwritten signature being inputted by a signer using the touch screen, the dynamic image presenting a motion of the signer during signing the handwritten signature and being simultaneously captured by the dynamic image capturing module. [0028] Simultaneously, the web server 1 also receives a dynamic image and an audio signal, which are recorded respectively by the dynamic image capturing module 22 and the microphone 23, from the electronic device 2 by streaming. The dynamic image and the audio signal respectively present a motion and voice of the signer during signing the handwritten signature on the signature area 31, and are simultaneously captured by the dynamic image capturing module 22 and the microphone 23. [0029] In step 45, the web server 1 continuously determines whether the termination signal is received. That is, the signer has finished inputting the handwritten signature via the electronic device 2, and presses the termination button 33 on the webpage 3. When the termination signal is received, the flow proceeds to step 46. Otherwise, steps 44 and 45 are repeated (i.e. Simultaneously receiving handwritten signature from the first device on the second device until termination signal is received). [0035] , Fig. 5, Specifically, the representative signal 51 is generated as a scalable vector graphics (SVG) image, and is programmed using JavaScript. As a result, the first object 53 may be able to display the representative signal 51 in a form of an image or an animation (i.e. display on the second device of the pair of devices)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Wu-Yu-Jen within the method of McLaughlin. The motivation to combine references is that the combined method provides user friendly electronic commerce activities (e.g., authorizing a credit card payment) or signing an electronic document (e.g., a consent to surgery, a transaction, a contract, etc.). The electronic signature thus created includes not only the first object 53 that represents the handwritten signature, but also the second object 54 that plays the streaming file 52 of the recorded motion and voice of the signer during signature/articulation. The time stamp incorporated in the electronic signature may provide enhanced security (See Wu-Yu-Jen [0038-0039]). 
 
Regarding claim 13, McLaughlin in view of Wu-Yu-Jen teaches all the limitations of claim 12. McLaughlin further teaches wherein each device is a tablet computer ([col 1, lines 65-67], e.g. The electronic devices may include mobile devices (i.e. tablets) having a touch screen display to capture edits to the electronic document).

Regarding claim 14, McLaughlin in view of Wu-Yu-Jen teaches all the limitations of claim 13. McLaughlin further teaches wherein the tablet computer has a stylus and is configured to permit the signature to be placed on the display using the stylus ([col 4, lines 5-7], e.g. The signer needs only be able to provide a hand-written signature using a finger, stylus, or equivalent device. [col 4, lines 7-13] In addition, embodiments described herein are not limited to any particular technology such as touch screen technology as users of the system could manipulate electronic documents by typing into a keypad, using electronic microphone technology to dictate the edits, or other user input mechanism to edit the electronic document from the mobile device (i.e. input signature using stylus)).

Regarding claim 17, McLaughlin in view of Wu-Yu-Jen teaches all the limitations of claim 12. McLaughlin further teaches wherein with a document ([col 1, lines 63-67], Fig. 1, Fig. 2, e.g. A system and method is described herein for editing one or more electronic documents synchronized among multiple electronic devices. The electronic devices may include mobile devices having a touch screen display to capture edits to the electronic document (i.e. a method for use with a document)), and 
by a pair of persons ([col 2, lines 1-5], Fig. 1, Fig. 2, e.g. Edits to the electronic document can be received and updated in real time in the displays on all synchronized devices (i.e. a pair of devices configured to received and display the document), 
the method comprising: distributing the document and the devices to the persons and operating the devices such that: one of the pair of persons is in possession of one of the pair of devices( [col 4, lines 14-20], e.g. the embodiments described herein provide for a real-world signing experience and ease of use on any mobile electronic device. In one example, the embodiments described herein allow an electronic document to be downloaded and concurrently displayed on the computer system and mobile device (i.e. : distributing the document and the devices to the persons), or multiple computer systems and/or mobile devices); 
the other of the pair of persons is in possession of the other of the pair of devices and in view of the one of the persons ([col 1, lines 66-67], e.g. Edits to the electronic document can be received (i.e. received by other person in possession of the device) and updated in real time ); and
 the document appear simultaneously on the displays ([col 2, lines 2-7], e.g. In one embodiment, the edits to the electronic document include a handwritten signature from a signer of the electronic document. The handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real time to simulate a real-world experience of signing a paper document with multiple witnesses (i.e. the pair of devices show the document simultaneously on the displays));
 receiving the signature of the other of the pair of persons on the document while such other remains in the view of the one ([col 2, lines 8-13] , e.g. Edits to the electronic document made at a first device can be reflected in real time in a display of the electronic document on a second device and edits to the electronic document on the second device can be reflected in real time in a display of the first device (i.e. the document appears simultaneously on the displays) ; and 
receiving the signature of the one of the pairs of the persons on the document ([col 2, lines 2-7], e.g. In one embodiment, the edits to the electronic document include a handwritten signature from a signer of the electronic document. The handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real time to simulate a real-world experience of signing a paper document with multiple witnesses (i.e. the pair of devices receive the document simultaneously on the displays)).

Regarding claim 22, McLaughlin in view of Wu-Yu-Jen teaches all the limitations of claim 17, McLaughlin further teaches wherein the document is a legal document ([col 3, lines 1-6], e.g. It has long been recognized that a system is needed for embedding a written signature into a secure electronic document (i.e. the document is a legal document) in a digitized form while retaining all the benefits of a real world legal signature on a paper document), 
 the other of the pair of persons is an authorized signatory to the legal document and the one of the pair of persons is a qualified witness ([col 3, lines 6-11], e.g. Embedding a written signature into a secure electronic document (i.e. legal document ) in a digitized format can allow all of the unique benefits of a written signature to be retained while enabling signed documents to be simply and easily electronically transmitted between remote locations (i.e. pair of mobile devices (persons) is an authorized signatory party. [col 4, lines 66-67; col 5, lines 1-12] The electronic document can then be displayed on both devices and synchronized therebetween. In a preferred embodiment, the second data processing device is a mobile device with a touch screen user input such as a smartphone or tablet device. Edits to an electronic document performed on the signer's mobile device are applied to the electronic document on the data processing system as the signer is making them in real-time or near real-time. Note this is also true in the reverse: edits made on the computer system appear in the display of the mobile device in real time. This provides a better user experience and more closely mimics the real world act of signing electronic documents in the presence of one or more witnesses (i.e. one of the pair of persons is a qualified witness). [col 6, lines 13-19] In addition, both the first and second users can witness each other signing the electronic document. This mimics real world signing of paper documents in the presence of witnesses and can be used to validate electronic signatures (i.e. the pair of persons is an authorized signatory party)).

Claim15 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (US 9176942 B1) in view of Wu-Yu-Jen et al. (US 20150012812 A1) and further in view of Weissinger et al. (US 9614680 B2). 

Regarding claim 15, McLaughlin in view of Wu-Yu-Jen teaches all the limitations of claim 14. However, McLaughlin differs from the claimed invention in not specifically and clearly describing wherein the device is adapted to track the position of the tip of the stylus as a function of time at least periodically through the placement of the signature.
However, in the analogous field of endeavor, Weissinger teaches wherein the device is adapted to track the position of the tip of the stylus as a function of time at least periodically through the placement of the signature ([col 5, lines 23-30], e.g. The patient then signs the form by tracing (i.e. track the position of the tip as a function of time periodically ) his signature with his finger on the touch responsive screen 12 of device 10 at 134 and 136. Alternatively, if preferred, the patient may use a stylus to input his signature on the touch responsive screen. The handwritten signature is then transmitted from the portable digital media device 10 to the second computer 14 for association with the selected document at 138).
The motivation to combine reference of Weissinger within the method of Wu-Yu-Jen and McLaughlin before the effective filing date of the invention is that the new method provides secure transmission of signed documents, including step of sending a communication wirelessly to the portable digital media device, including a URL address for a webpage. The URL address will function as a working address for only a limited period of time. The URL will contain no information that might identify the signer. The webpage can be accessed with the portable digital media device only during this limited amount of time. The touch responsive screen of the portable digital media device is used to enter the handwritten signature after the identity of the signer is verified (see Weissinger [col 2, lines 2-14]).


Allowable Subject Matter
Claims 16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Kuo, You-Ti et al. (US 20030142855 A1) - System of central signature verifications and electronic receipt transmissions.
Isidore; Eustace P. (US 20120036181 A1) - METHOD, SYSTEM, AND DEVICES FOR FACILITATING REAL-TIME SOCIAL AND BUSINESS INTERRACTIONS/NETWORKING.
YOU; Kyungjin et al. (US 20150254471 A1) – MOBILE TERMINAL AND METHOD FOR CONTROLLING THE SAME.
 Bartley; Joshua A. et al. (US 10453058 B2) - E-signature.
 Louch; John O. et al. (US 11061744 B2) - Direct input from a remote device.
Clinton; James R. (US 4924175 A) - Apparatus for displaying analog signatures of an electronic component.
McConnell; Gary A. et al. (US 6148093 A) - Methods and device for validating a personal signature.
Zank; Anthony E. et al. (US 6307955 B1) - Electronic signature management system.
 GATZCHE GABRIEL et al. (WO 2009149855 A1) - DEVICE AND METHOD FOR GENERATING A NOTE SIGNAL FROM A MANUAL INPUT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645